The judgment of the trial court should be affirmed, as has been done, on the sole ground that plaintiff's own evidence proved, as a matter of law, that the decedent was guilty of contributory negligence because of his failure to do the things established by law as essential to the exercise of due care on his part when going toward, on and over the crossing. This situation makes any discussion of presumptions superfluous.
The many cases reported by the Supreme Court and other courts of Ohio make it wholly clear that there is a basic difference between cases where plaintiff's own evidence, as a matter of law, proves contributory negligence, and those where such evidence as a matter of law, raises a presumption of contributory negligence which is not rebutted by any substantial evidence. *Page 361